DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher U.S. 20170008377 A1 in view of Gahagan WO 2016196531 A1.
Regarding Claims 1, 6-8, and 11, Fisher discloses a method of making a curved laminate, the method comprising the provision of a thicker, bent first glass plate of soda lime composition, the provision of a thinner, flat second glass plate, and the provision of an interlayer (corresponds to claimed joining film or bonding agent) located between the two glass plates, wherein the curved laminate is made by bending the thinner second glass plate so that it conforms to the contour of the thicker first glass plate, and wherein the second glass plate may be unstrengthened (Fisher ¶ 0023, 0024, 0026, 0027, 0035, 0091, 0099, and 0117).  Fisher differs from the claimed invention, as it is silent re: a functional layer.
Gahagan teaches a laminated glazing comprising a thicker, bent first glass substrate and a thinner, flat second glass substrate, wherein the thinner substrate is laminated to the first substrate at a low temperature to conform to the curvature of the thicker first glass substrate, thereby forming the laminated glazing (Gahagan ¶ 0005, 0057, and 0061).  Re: deficiency in Fisher, Gahagan teaches that a display could be included between the interlayer and the second glass substrate (id. ¶ 0035).  Fisher and Gahagan are analogous, as both are directed to glass laminates formed by bonding a thinner flat glass plate to a thicker bent glass plate, whereby during the lamination, the thinner flat glass plate conforms to the contour of the thicker glass plate (viz. glass laminate and process of making glass laminate according to the instant application).  Furthermore, person having ordinary skill in the art has reasonable expectation of success that teaching in Fisher may be applied to Gahagan (and vice versa), given the substantial similarities in how the respective laminates of the references are formed.  As such, person having ordinary skill in the art would have been motivated to include a display between the interlayer and the thinner second glass substrate, as Gahagan is considered to have demonstrated that this configurations known for the manufacturing of glass laminates that comprise a display.  
Regarding Claim 2, Fisher discloses using a vacuum technique (paragraphs 0086, 0087) which corresponds to the claimed sucking limitation.
Regarding Claims 3 and 4, although the applied art of record does not teach this limitation the Examiner respectfully submits that this would be obvious to vary based on the end-product specifications. If the end-product demands more or less deformation then the stress will be adjusted accordingly. Applicants have not demonstrated how the currently claimed stress results in unexpected or surprising properties.
Regarding claim 5, Fisher discloses that the thinner glass has thickness of 0.2-1.0 mm (Fisher ¶ 0033), which is within the range of claim 5.
Regarding claim 9, Fisher as discussed above further teaches that after initial bonding, the temperature of the laminate may be raised to 100-140 oC (Fisher clm. 21), which is within the range of claim 3.
Regarding Claim 10, Fisher discloses that the ratio of thickness of the thicker glass plate to that of the thicker glass plate may be 1.5:1 to 2.5:1 (Fisher ¶ 0031, which is also echoed by ¶ 0057 of Gahagan); such a range overlaps the instantly claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 29, 2022